Order of the Court: The petitions by the Administrator of the Attorney Registration and Disciplinary Commission and respondent Andrew J. Kleczek for leave to file exceptions to the report and recommendation of the Review Board are denied. Respondent is suspended from the practice of law for 60 days. Suspension effective October 9, 2007. Respondent Andrew J. Kleczek shall reimburse the Client Protection Program Trust Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.